RUBICON MINERALS CORPORATION Interim Consolidated Financial Statements Three Months Ended March 31, 2010 (Unaudited) -- RUBICON MINERALS CORPORATION Interim Consolidated Balance Sheets Unaudited (Stated in Canadian Dollars) March 31 December 31 Assets Current assets Cash and cash equivalents $ $ Temporary investments (note 4) Marketable securities (note 5) Amounts receivable Prepaid expenses and supplier advances Other investments (note 6) Buildings and equipment (note 7) Mineral property costs (note 8) (Schedule) Reclamation deposits (note 9) $ $ Liabilities Current liabilities Accounts payable and accrued liabilities $ $ Corporate income tax payable - Future income taxes Shareholders’ equity Share capital (note 10(a)) Contributed surplus (note 10(d)) Deficit ) ) Accumulated other comprehensive loss (note 11) ) ) $ $ See accompanying notes to the consolidated financial statements Commitments (Note 13) Approved by the Board of Directors: “David Adamson” “Christopher Bradbrook” David Adamson, Director Christopher Bradbrook, Director -- RUBICON MINERALS CORPORATION Interim Consolidated Statements of Operations and Deficit Unaudited (Stated in Canadian Dollars) For the 3 months ended March 31 Expenses Restated (Note 15) Amortization $ $ Consulting - General mineral exploration Insurance Investor relations Office and rent Part XII.6 flow-through tax ) Professional fees Salaries Stock-based compensation (note 10(b)) Transfer agent and regulatory filing fees Travel and accommodation Loss before other items ) ) Foreign exchange gains (losses) ) Interest and other income Option and administration fees received in excess of property costs Loss on sale of investments ) ) Loss before income taxes ) ) Current income tax expense ) - Future income tax (expense) recovery ) Net (loss) income for the period ) Deficit, beginning of the period ) ) Deficit, end of the period $ ) $ ) Basic and diluted (loss) income per common share $ ) $ Weighted average number of common shares outstanding Fully diluted weighted average number of common shares outstanding* * The exercise of options in the three months ended March 31, 2010 would have been anti-dilutive and so have been excluded from the calculation of fully diluted common shares in that period. See accompanying notes to the consolidated financial statements. -- RUBICON MINERALS CORPORATION Interim Consolidated Statements of Comprehensive Loss Unaudited (Stated in Canadian Dollars) For the 3 months ended March 31 Restated (Note 15) Net (loss) income for the period $ ) $ Other comprehensive income in the period Fair value adjustment, net of tax, on available for sale financial instruments: Temporary investments ) ) Other investments and marketable securities ) Realized losses on other investments and marketable securities reclassified to net income Other comprehensive income in the period Comprehensive (loss) income for the period ) Accumulated comprehensive loss, beginning of the period ) ) Accumulated comprehensive loss, end of the period $ ) $ ) See accompanying notes to the consolidated financial statements. -- RUBICON MINERALS CORPORATION Interim Consolidated Statements of Cash Flows Unaudited (Stated in Canadian Dollars) For the 3 months ended March 31 Restated (Note 15) Cash Provided by (Used for): Operating Activities Net (loss) income for the period $ ) $ Adjustment for items which do not involve cash: Amortization Stock-based compensation in operations Loss on sale of investments Foreign exchange (gains) losses ) Interest and other income Option receipts in excess of property costs ) ) Future income tax (recovery) Changes in non-cash working capital components: Prepaid expenses ) ) Amounts receivable ) Accounts payable and accrued liabilities Corporate income taxes payable - ) ) Investing Activities* Temporary investments ) Mineral property costs ) ) Reclamation deposits - ) Recovery of property costs Purchase of investments and equipment ) ) Proceeds of sale of investments and equipment ) Financing Activities* Common shares issued Share issue costs - ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ *Supplemental Disclosure of Non-Cash Investing and Financing Activities – Refer to Note 14. See accompanying notes to the consolidated financial statements. -- RUBICON MINERALS CORPORATION Interim Consolidated Statements of Mineral Property Costs Unaudited (Stated in Canadian Dollars) Balance December 31 2009 Gross Expenditures 2010 Recovery Balance March 31 2010 CANADA ONTARIO RED LAKE MINING DIVISION Phoenix Gold Project Acquisition and option payments $ $ $ - $ Exploration costs: Geological and geochemical - Drilling - Geophysical - - Travel and accommodation - Other - Underground exploration - Amortization - - Other Red Lake Properties Acquisition and option payments ) Exploration costs: Geological and geochemical - Drilling - Geophysical - Travel and accommodation - Other - Administration fees (earned) ) - - ) ) UNITED STATES OF AMERICA ALASKA Alaska Properties Acquisition and option payments - - Exploration costs Geological and geochemical - Drilling - - Travel and accommodation - - Claim rental - - - NEVADA Nevada Properties Acquisition and option payments - - Exploration costs Geological and geochemical - Geophysics - - Other - - - Mineral property costs $ $ $ ) $ See accompanying notes to the consolidated financial statements. -- RUBICON MINERALS CORPORATION Notes to the Consolidated Financial Statements – Unaudited March 31, 2010 (Stated in Canadian Dollars) 1. NATURE AND CONTINUANCE OF OPERATIONS The Company is incorporated in British Columbia, Canada and has been primarily involved in the acquisition and exploration of mineral property interests in Canada and the United States.At the date of these financial statements, the Company has not been able to identify a known body of commercial grade ore on any of its properties.The ability of the Company to recover the costs it has incurred to date on these properties is dependent upon the Company being able to identify a commercial ore body, to finance its exploration and development costs and to resolve any environmental, regulatory, or other constraints which may hinder the successful development of the property. Although the Company is unaware of any defects in its title to its mineral properties, no guarantee can be made that none exist. The Company is in the development stage with no source of operating revenue and is dependent upon equity financing to maintain its current operations. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Accounting and Consolidation These interim consolidated financial statements have been prepared by management in accordance with generally accepted accounting principles (“GAAP”) in Canada and follow the same accounting principles and method of computation as the consolidated financial statements for the fiscal year ended December 31, 2009.These interim consolidated financial statements do not conform in all respects to the requirements of generally accepted accounting principles for annual financial statements and should be read in conjunction with the consolidated financial statements and the accompanying notes for the year ended December 31, 2009.References to the Company included herein are inclusive of the accounts of the parent company and its 100% owned subsidiaries, 1304850 Ontario Inc., 0691td., Rubicon Alaska Holdings Inc., Rubicon Alaska Corp., Rubicon Minerals Nevada Inc. and Rubicon Nevada Corp.All inter-company balances have been eliminated. Certain comparative figures have been reclassified to conform to the presentation adopted for the current period. Use of Estimates The preparation of financial statements in conformity with Canadian generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of any contingent assets and liabilities as at the date of the financial statements, as well as the reported amounts of revenues earned and expenses incurred during the period.Actual results could differ from those estimates. The Company’s investments in marketable securities are items that, due to expected market volume and price fluctuations, may yield net realizable values that are materially different from their current book values at any point in time.Other items involving substantial measurement uncertainty are the carrying costs of mineral property interests, the determination of stock-based compensation and the determination of future income tax liability and valuation allowances. 3. CHANGES IN ACCOUNTING POLICIES Canadian Pronouncements affecting Future Accounting Policies The following pronouncements recently issued by the Canadian Institute of Chartered Accountants (“CICA”) will likely impact the Company’s future accounting policies: (a) Business Combinations In January 2009, the CICA issued Handbook Sections 1582 – Business Combinations, 1601 – Consolidated Financial Statements, and 1602 – Non-Controlling Interests.These standards are effective January 1, 2011. Section 1582 replaces Section 1581 – Business Combinations and establishes standards for the accounting for business combinations that is equivalent to the business combination accounting standard under International Financial Reporting Standards (“IFRS”).Sections 1601 and 1602 replace Section 1600 – Consolidated Financial Statements. Section 1601 provides revised guidance - - RUBICON MINERALS CORPORATION Notes to the Consolidated Financial Statements – Unaudited March 31, 2010 (Stated in Canadian Dollars) 3. CHANGES IN ACCOUNTING POLICIES (continued) on the preparation of consolidated financial statements and Section 1602 addresses accounting for non-controlling interests in consolidated financial statements subsequent to a business combination. (b)International Financial Reporting Standards (“IFRS”) In February 2008 the Canadian Accounting Standards Board announced 2011 as the changeover date for publicly-listed companies to use IFRS, replacing Canadian generally accepted accounting principles. The specific implementation is set for interim and annual financial statements relating to fiscal years beginning on or after January 1, 2011. The changeover date of January 1, 2011 will require restatement for comparative purposes of amounts reported by the Company for the year ended December 31, 2010. The Company expects the transition to IFRS to impact accounting policies, financial reporting and information technology systems and processes. 4. TEMPORARY INVESTMENTS Temporary investments consists of several Government of Canada T-Bills maturing at various dates in 2010 and 2011, with an aggregate carrying value and market value of $106,337,224 at March 31, 2010 (December 31, 2009 - $125,418,231) and effective interest rates ranging from 0.153% to 0.496%Market value is determined from broker quotations. 5. MARKETABLE SECURITIES Marketable securities consist of investments in public company shares and have an aggregate carrying value and fair value of $173,036 at March 31, 2010 (December 31, 2009 - $66,532).Market values were based on quoted prices in an active market. 6. OTHER INVESTMENTS March 31, 2010 December 31, 2009 Carrying and Market Value Carrying and Market Value Investments in companies spun-off (1) $ $ Investments in other public company shares (2) $ $ Investment in companies spun-off consists of the net value of rights and obligations outstanding from options issued or revised at the December 2006 plan of arrangement.The March 31, 2010, carrying value and fair value of $40,424 is attributable to the right to receive the proceeds from any exercise of Africo options or the underlying Africo shares. Other investments in public company shares have aggregate carrying and market value of $849,879 at March 31, 2010. Market values were based on quoted prices in an active market. These shares were received as payments pursuant to mineral property option agreements and pursuant to prior year spin-out transactions. - - RUBICON MINERALS CORPORATION Notes to the Consolidated Financial Statements – Unaudited March 31, 2010 (Stated in Canadian Dollars) 7. BUILDINGS AND EQUIPMENT March 312010 December 31 2009 Accumulated Net Book Net Book Cost Amortization Value Value Computer equipment $ Furniture and fixtures Software Leasehold improvements Field equipment Trucks Buildings $ 8. MINERAL PROPERTY INTERESTS There were no changes in the principal property interests of the Company during the 3 month period ended March 31, 2010. 9. ASSET RETIREMENT OBLIGATIONS The Company’s asset retirement obligations almost entirely consist of reclamation and closure costs for its Phoenix Gold project which is currently at the advanced exploration stage. Reclamation and closure activities related to this project will include land rehabilitation, demolition of buildings and processing facilities, ongoing care and maintenance and other costs.In February of 2009, the Company filed a Closure Plan with the Ontario Ministry of Northern Mines and Development (“MNDM”) which included an independent estimation of closure costs, if currently implemented, which amounted to $493,000.Upon filing the closure plan, a deposit in the same amount was made with the MNDM as financial assurance for completion of the closure plan when required.Additional deposits will be required if closure amount estimates increase.(An additional amount of $5,000 is on deposit in BC for past reclamation obligations). The present value of this asset retirement obligation is currently immaterial to recognize due to (i) the Company’s current intention to continue to hold and utilize the Phoenix property and related facilities for a period extending beyond 50 years and (ii) the Company has no legal requirement or intention to implement its closure plan during this extended holding period.Should management’s intention’s change or closure plans and cost estimates change, the Company may be required to recognize an asset retirement obligation on the consolidated balance sheet at that time. - - RUBICON MINERALS CORPORATION Notes to the Consolidated Financial Statements – Unaudited March 31, 2010 (Stated in Canadian Dollars) SHARE CAPITAL a)Authorized share capital consists of unlimited common shares without par value. Issued share capital consists of the following: 3 Months Ended March 31, 2010 Year Ended December 31, 2009 Number of Shares $ Number ofShares $ Balance, beginning of the period Public offering - - Private placements - - Stock options exercised (1) Warrants exercised - - Flow-through renunciation - - - ) Balance, end of the period Inclusive of the original $96,800 (2009 - $1,070,796) fair value of these options re-allocated from contributed surplus to share capital on exercise. Subsequent to the period end, the Company issued 54,054 common shares at a price of $3.70 per common share pursuant to a property acquisition agreement. Subsequent to the period end, the Company issued 50,000 common shares at a price of $3.98 per common share pursuant to an agreement obligation (note 10(d)). b)Stock Options The Corporation has an incentive stock option plan authorizing the Company to issue up to 8.5% of the number of issued and outstanding shares as incentive stock options to directors, officers, employees and consultants of the Company (up to18,134,794 options at March 31, 2010).Vesting terms are as approved by the Board of Directors.The term of each grant shall be no greater than 10 years from the date of grant.The option price shall be no less than the fair market value of the Company’s shares on the date of the grant. The following is a summary of the changes in the Company’s outstanding stock options. 3 Months Ended March 31, 2010 Year Ended December 31, 2009 Number of Options Weighted Average Exercise Price Number of Options Weighted Average Exercise Price $ $ Balance at beginning of period Granted Exercised ) ) Expired/Cancelled - - ) Outstanding at end of period (1) Exercisable at end of period At March 31, 2010, the weighted-average remaining contractual life of stock options outstanding is 3.66 years (2009 – 3.39) Subsequent to March 31, 2010, the Company granted 125,000 incentive stock options to employees at an exercise price of $4.08. - - RUBICON MINERALS CORPORATION Notes to the Consolidated Financial Statements – Unaudited March 31, 2010 (Stated in Canadian Dollars) 10.SHARE CAPITAL (continued) The fair value of stock options included in the expense figures, has been estimated using the Black-Scholes Option Pricing Model based on the following weighted average assumptions: Three Months ended March 31, 2010 Year ended December 31, 2009 Risk-free interest rate (%) % % Expected life (years) 3.6 years 4.2 years Expected volatility (%) 72
